Citation Nr: 0021133	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97 - 19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a chronic seizure 
disorder on a direct basis or as residual to inservice shell 
fragment wounds.

Entitlement to a rating in excess of 40 percent for residuals 
of a shell fragment wound of the left lumbar area (Muscle 
Group XX).

Entitlement to a rating in excess of 20 percent for residuals 
of multiple shell fragment wounds of the left lower extremity 
with removal of foreign bodies and muscle atrophy (Muscle 
Group XI).

Entitlement to a compensable rating for a shell fragment 
wound scar of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, including service in the Normandy Invasion, 
Northern France, and the Rhineland. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1997 and 
March 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's WD AGO 53-55 establishes that he served 
honorably on active duty from November 1942 to November 1945, 
including participation in the Normandy Invasion and combat 
service in Northern France and the Rhineland; and that he was 
awarded the Combat Infantryman Badge and the Purple Heart 
Medal.   

2.  The veteran served in combat against the enemy in World 
War II.

3.  The veteran's claims for increased or compensable ratings 
for his service-connected residuals of shell fragment wounds 
are plausible because he has alleged that those disabilities 
have undergone an increase in severity.  

4.  The veteran's claim for service connection for a chronic 
seizure disorder is plausible because he has alleged 
concussion and loss of consciousness during the inservice 
shell explosion that caused his shrapnel injuries; service 
medical records establish inservice shrapnel wound injuries 
from a shell explosion, a statement from a former service 
comrade asserts that he witnessed the veteran knocked 
unconscious in a shell explosion; and competent medical 
evidence has been submitted linking a current seizure 
disorder in the veteran to his period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's claims for increased or compensable ratings 
for his service-connected residuals of shell fragment wounds 
are well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for a chronic 
seizure disorder is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased or 
compensable ratings for his service-connected residuals of 
shell fragment wounds (SFW's) are plausible and are thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  The Board further finds that the 
appellant's claim for service connection for a chronic 
seizure disorder is plausible because he has alleged 
concussion and loss of consciousness during the inservice 
shell explosion that caused his shrapnel injuries; he has 
submitted a statement from a former service comrade stating 
that he witnessed the veteran rendered unconscious by a shell 
explosion; and competent medical evidence has been submitted 
linking a current seizure disorder in the veteran to his 
period of active service.  For purposes of establishing a 
well-grounded claim, the veteran's assertions and the 
supporting evidence must be presumed to be true unless the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown,  5 Vet. App. 19, 21 (1993);  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990);  Espiritu v. 
Derwinsk,  2 Vet. App. 492 (1992);  Tirpak v. Derwinsk,  2 
Vet. App. 492 (1992).  


ORDER

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
increased or compensable ratings for his service-connected 
residuals of shell fragment wounds are well grounded. 

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a chronic seizure disorder is well 
grounded.  


REMAND

As the veteran has met his initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, VA 
must met its statutory obligation to assist the veteran in 
the development of those claims.  38 U.S.C.A. §  5107(a)(West 
1991);  Epps v. Gober,  126 F.3d 1464, 1468-69 (1997).  

The record in this case shows that on May 20, 1964, the 
Director, Compensation and Pension Service, conducted a 
review of the veteran's service medical records and made a 
determination as to the original nature and extent of the 
shell fragment wounds sustained by the veteran in October 
1944.  Since that time VA's Schedule for Rating Disabilities 
has been revised, most recently on July 3, 1997.  The record 
shows that the veteran was last afforded VA examinations in 
September and October 1996.  

Effective July 3, 1997, VA revised the criteria for 
diagnosing and evaluating muscle injuries (38 C.F.R. Part 4, 
§§ 4.55 - 4.73; Diagnostic Codes 5301-5328), including 
residuals of gunshot and shell fragment wound injuries.  
62 Fed. Reg. 30235-30240 (1997).  On and after that date, all 
diagnoses or evaluations of such injuries for VA purposes 
must conform to the revised regulatory criteria.  The new 
criteria for evaluating service-connected muscle injuries 
residual to gunshot and shell fragment wounds, including the 
veteran's service-connected residuals of shell fragment wound 
injuries are codified at  38 C.F.R. Part 4, §§ 4.40- 4.46, 
4.55 - 4.73; Diagnostic Codes 5301-5323 (1999).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

As the veteran filed his claim for increased or compensable 
ratings for those disabilities in August 1995, prior to the 
effective date of the revised criteria, the RO must review 
those claims under both the old and the new criteria, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, the veteran must be provided a Supplemental 
Statement of the Case setting forth the revised rating 
criteria for such injuries.  

The veteran should be afforded comprehensive VA orthopedic, 
neurological and radiologic examinations to determine the 
current nature and extent of his shell fragment wound 
injuries of the left back and left lower extremity, and each 
of those injuries should be evaluated in accordance with the 
revised rating schedule.  The RO should determine whether a 
separate compensable rating is warranted for neurological 
disability of the left lower extremity, and whether special 
monthly compensation is in order for the veteran's diagnosed 
left foot drop.  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
evaluating a service-connected disability, functional loss 
due to pain under  38 C.F.R. § 4.40 (1999) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under  38 C.F.R. § 4.45 (1999) must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Court has also held that, when a Diagnostic Code does not 
subsume  38 C.F.R. §§ 4.40 and 4.45, as in this case, those 
provisions are for consideration, and that the rule against 
pyramiding set forth in  38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, interference with 
weight-bearing or ambulation, incoordination, and excessive 
fatigue, including during flare-ups.  DeLuca, 8 Vet. App. at 
206. 

Further, while the grant of service connection for a shell 
fragment wound scar of the right knee is now protected, the 
service medical records in this case fail to show that the 
veteran sustained a shell fragment wound of the right knee 
during active service.  In fact, the veteran was shown to 
have developed synovitis of the right knee with limitation of 
flexion and extension in March and April 1945 while 
undergoing treatment for his shell fragment wounds of the 
left back, left leg, and left thumb at Brooke General 
Hospital between January and August 1945.  X-rays of the 
right knee were negative, and no other disability of the 
right knee was shown during active service.  However, his 
service separation examination disclosed an old injury to the 
medial collateral ligament and relaxation of the posterior 
cruciate ligament, right knee, and findings of right knee 
swelling at Brooke General Hospital were noted.  A rating 
decision of March 1946 granted service connection for a scar 
of the right knee with relaxed cruciate ligaments, rated as 
10 percent disabling, without examination.  

Reports of VA examinations of the veteran's right knee in 
July 1946 disclosed a slight tenderness over the superior 
border of the patella, with no complaint or findings of a 
right knee scar, instability, relaxed ligaments, or 
limitation of motion, and X-ray of the right knee was 
negative.  There was no diagnosis of a right knee disability.  
A medical report from Louis Weinstein, MD, dated in August 
1946, found relaxed ankle ligaments in the veteran's left 
leg, causing him to walk "flop-footed", with no findings 
involving the right leg.  At a personal hearing on appeal 
held in September 1946, the veteran testified that "I don't 
have any scar at all on my right knee; I was never injured on 
my right knee.  I don't have any scar; I don't know what 
causes it."  He indicated that his right knee becomes 
symptomatic if he walks a little bit.  A rating decision of 
July 1946 reduced the evaluation of the veteran's scar of the 
right knee with relaxed ligaments to a noncompensable rating 
because those conditions were not found on current 
examination.  A VA examination in May 1958 found no 
abnormalities of the right knee, although a slight crepitus 
was found in both knees.  

The RO should consider the issue of service connection for 
residuals of synovitis of the right knee, to include 
obtaining a medical opinion as to whether any current 
arthritis or other impairment of the right knee is secondary 
to that condition.  In doing so, the entire record must be 
reviewed and considered, to include past and current 
comparative X-ray studies of the veteran's knee joints, 
bilaterally.  

A VA hospital summary dated in July 1987 contains a notation 
that the veteran underwent a work-up for a seizure disorder 
"in Lafayette" (presumably Lafayette General Hospital), and 
that findings were negative.  The veteran should be asked to 
provide the exact names, addresses, and dates of treatment 
for all health care providers who have treated or examined 
him for a seizure disorder.  The record further shows that 
the veteran has related that he has experienced seizures for 
the past 50 years; that he only experiences seizures at night 
while he is sleeping; that he does not remember them; and 
that he has only experienced one seizure while awake.  The 
record shows that the veteran first claimed service 
connection for a seizure disorder in April 1997.  The Board 
is of the opinion that a complete VA work-up for the 
veteran's seizure disorder should conducted, to include a 
period of hospitalization for observation and evaluation, in 
order to confirm the presence or absence of a seizure 
disorder in the veteran.  

The record shows that the veteran's service medical records 
from the period of his hospitalization at Brooke General 
Hospital have been obtained and are associated with the 
claims folder.  The RO should ask the National Personnel 
Records Center (NPRC) to make a further search for any 
additional service medical records which may be on file at 
that facility.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment or 
evaluation for his service-connected 
shell fragment wound injuries or for a 
claimed seizure disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  Further, 


the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at Lafayette General 
Hospital, in particular any records 
pertaining to a work-up for a seizure 
disorder prior to July 1987.  The RO 
should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Alexandria, at the 
VAMC, New Orleans, and at the VA 
outpatient clinic in Baton Rouge since 
service separation.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran that may 
be on file at that facility.  

3.  The RO should schedule special VA 
orthopedic, neurological, epilepsy,and 
radiologic examinations of the veteran by 
board-certified examiners, if available, 
to determine the current nature and 
extent of his service-connected shell 
fragment wounds of the left back and left 
lower extremity, to include a left foot 
drop.  The epilepsy examination should 
include a period of hospitalization of 
the veteran for observation and 
evaluation in order to document and 
evaluate the presence or absence of a 
claimed seizure disorder and, if found 
present, the type and frequency of 
seizures.  The examiners should also 
conduct comparative examinations of the 
veteran's knees, bilaterally, to include 
current X-rays.  The claims folder must 
be made available to the examiners prior 
to their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 


electrodiagnostic tests.  The examining 
physicians should specifically address 
matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by 38 C.F.R. Part 
4,§§ 4.40 and 4.45.  The examining 
physicians should each be asked to 
compare the clinical and radiographic 
findings with respect to the veteran's 
knees and to state their opinions, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current arthritis or other impairment of 
the veteran's right knee is related to 
his inservice synovitis of the right 
knee.  A complete rationale for all 
opinions expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and the examination reports to 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the examiners do not affirmatively 
state that they reviewed the veteran's 
claims folder, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).



6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of increased or 
compensable ratings for the veteran's 
service-connected shell fragment wound 
injuries of the left back and left lower 
extremity under the old and the newly 
revised rating schedule provisions, 
effective July 3, 1997.  Those 
evaluations should consider separate 
ratings for any neurological impairment 
found present, to include special monthly 
compensation for a left foot drop.  The 
RO should further address the issues of 
service connection for a seizure 
disorder, and the issue of service 
connection for residuals of synovitis of 
the right knee, including arthritis or 
other impairment of the right knee joint.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

